 Case 3:20-cv-00335-TSL-RPM Document 38 Filed 12/14/20 Page 1 of 8




                    UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF MISSISSIPPI
                          NORTHERN DIVISION


ELTON BEAL, FOR AND ON BEHALF OF
THE WRONGFUL DEATH BENEFICIARIES
OF EARL BEAL, DECEASED                                          PLAINTIFF

VS.                         CIVIL ACTION NO. NO. 3:20-cv-335-TSL-RPM

MERIT HEALTH CENTRAL and
JOHN and JANE DOES 1-25                                        DEFENDANTS


                                  ORDER

      In its memorandum opinion and order of November 10, 2020,

the court directed that plaintiff respond and explain why, if he

intended to pursue a cause of action under Mississippi’s survival

statute and not merely a claim under the wrongful death statute,

he did not open an estate and seek appointment as administrator so

that he could properly bring such a claim.       Plaintiff has now

filed his response.    Having considered his response, the court

concludes that the motion to amend should be denied and that

defendant’s pending motion for partial summary judgment as to

plaintiff’s survival claim will be granted.

      Federal Rule of Civil Procedure 17(a) requires that all

actions be prosecuted in the name of the “real party in interest.”

“‘The real party in interest is the person holding the substantive


                                    1
 Case 3:20-cv-00335-TSL-RPM Document 38 Filed 12/14/20 Page 2 of 8




right sought to be enforced, and not necessarily the person who

will ultimately benefit from the recovery.’”        Wieburg v. GTE

Southwest Inc., 272 F.3d 302, 306 (5th Cir. 2001) (quoting Farrell

Constr. Co. v. Jefferson Parish, 896 F.2d 136, 140 (5th Cir.

1990)).     The administrator, executor or representative of the

estate of a decedent has the exclusive authority to bring an

action under Mississippi’s survival statute.        See Miss. Code Ann.

91-7-233.    At the time plaintiff commenced this action, no estate

had been opened for Earl Beal, and plaintiff, suing individually

and on behalf of the wrongful death beneficiary, was not the real

party in interest to prosecute a claim under the survival statute.

He has now opened an estate and been appointed administrator and

seeks to file an amended complaint reflecting that he is suing

individually and on behalf of the estate and the wrongful death

beneficiaries.

     Federal Rule of Civil Procedure 17(a)(3) states that a court

“may not dismiss an action for failure to prosecute in the name of

the real party in interest until, after an objection, a reasonable

time has been allowed for the real party in interest to ratify,

join, or be substituted into the action.”       Fed. R. Civ. P.

17(a)(3).    Although this language appears to be an “unequivocal

command” making ratification, substitution or joinder “mandatory

                                    2
  Case 3:20-cv-00335-TSL-RPM Document 38 Filed 12/14/20 Page 3 of 8




when timely sought”, the Fifth Circuit has held that Rule 17(a)(3)

is “applicable only when the plaintiff brought the action in her

own name as the result of an understandable mistake, because the

determination of the correct party to bring the action is

difficult.”     Rideau v. Keller Indep. Sch. Dist., 819 F.3d 155, 165

(5th Cir. 2016) (quoting Wieburg v. GTE Southwest Inc., 272 F.3d

302, 308 (5th Cir. 2001)). 1 See also Magallon v. Livingston, 453

F.3d 268, 273 (5th Cir. 2006) (stating that “a plaintiff must have

a reasonable basis for naming the wrong party to be entitled to

ratification, joinder, or substitution.”) (citing Wieburg, 272

F.3d at 308).    This interpretation “is aimed at cabining Rule

17(a)(3) to its intended purpose:       the ‘avoid[ance of] forfeiture

and injustice when an understandable mistake has been made in

selecting the party in whose name the action should be

brought....’”    Rideau v. Keller Indep. Sch. Dist., 819 F.3d 155,

165–66 (5th Cir. 2016) (quoting 6A Charles Alan Wright & Arthur R.




1    The court in Wieburg v. GTE Southwest Inc. observed that most
courts have interpreted the rule in this manner in accordance with
the Advisory Committee Notes, which state that “this provision was
added ‘simply in the interests of justice’ and ‘is intended to
prevent forfeiture when determination of the proper party to sue
is difficult or when an understandable mistake has been made.’”
Wieburg v. GTE Sw. Inc., 272 F.3d 302, 308 (5th Cir. 2001)
(quoting Fed. R. Civ. P. 17(a) Advisory Committee Notes, 1966
Amendment).
                                 3
 Case 3:20-cv-00335-TSL-RPM Document 38 Filed 12/14/20 Page 4 of 8




Miller, FEDERAL PRACTICE AND PROCEDURE § 1555, at 565 (3d. ed.

2010)).

     In evaluating a request for ratification, substitution or

joinder under Rule 17(a)(3), a district court must consider

“whether a plaintiff’s mistake was understandable,” and it may not

“disregard[] a given ‘reasonable explanation’ for the mistake.”

Id. (quoting Magallon v. Livingston, 453 F.3d 268, 273 (5th Cir.

2006)).   A plaintiff’s mistake may relate to the facts or the law.

See Rideau, 819 F.3d at 166 (holding that “[a] good-faith,

nonfrivolous mistake of law triggers Rule 17(a)(3) ratification,

joinder, or substitution.”); Magallon, 453 F.3d at 273 (finding

joinder proper where party indicated his belief, not wholly

unfounded, that the individual on whose behalf he purported to sue

was incompetent and this was a reasonable explanation).         The Fifth

Circuit has indicated that the “genuineness” of a plaintiff’s

position, that is, the credibility of his explanation, should also

be considered.   See Rideau, 819 F.3d at 166 (stating that “the

consistency of the Rideaus' position tells us nothing about its

genuineness” and noting that “the district court has the better

perch for gauging the credibility of the parties before it.”).

     Under Mississippi law, plaintiff, in his individual capacity,

was not the real party in interest as to the putative survival

                                    4
 Case 3:20-cv-00335-TSL-RPM Document 38 Filed 12/14/20 Page 5 of 8




cause of action asserted in the complaint.       The law on this point

is clear and well-established.     Plaintiff does not contend

otherwise.   Mississippi’s survival statute states, “Executors,

administrators, and temporary administrators may commence and

prosecute any personal action whatever, at law or in equity, which

the testator or intestate might have commenced and prosecuted.”

Miss. Code. Ann. § 91-7-233 (emphasis added).        Moreover, as the

court detailed in its previous opinion, several cases make the

point that where a defendant’s alleged wrongful conduct caused the

decedent personal injuries during his lifetime but did not also

cause his death, then “there can be no recovery for the heirs

under the wrongful death statute” and instead, “any recovery for

(the decedent’s pre-death personal injuries) belongs to the estate

under the survival statute.”     In re Estate of England, 846 So. 2d

1060, 1068 (Miss. Ct. App. 2003) (citing Berryhill v. Nichols, 171

Miss. 769, 774, 158 So. 470, 471 (1935) (where proof failed to

show that the death was caused by the alleged negligence, “any

pain and suffering endured by him between the injury and death and

which may be shown was probably caused by the asserted negligence,

that is an item which must be recovered, if at all, under [the

survival statute] at a suit by the personal representative, not by

the next of kin or heirs at law.”)).      See also Mississippi Valley

                                    5
 Case 3:20-cv-00335-TSL-RPM Document 38 Filed 12/14/20 Page 6 of 8




Silica Co., Inc. v. Barnett, 227 So. 3d 1102, 1109–10 (Miss. Ct.

App. 2016), abrogated on other grounds by Portis v. State, 245 So.

3d 457 (Miss. 2018) (“[I]f it is not proven that the defendant's

wrongful conduct proximately caused the decedent's death, ‘there

[can] be no recovery for the heirs under the wrongful death

statute.’   In that case, any right to recover damages for personal

injuries that the decedent suffered during his lifetime would

belong to the decedent's estate under the ‘survival statute.’”)

(quoting In re Estate of England, 846 So. 2d at 1068), and citing

Wilks v. American Tobacco Co., 680 So. 2d 839, 840 (Miss. 1996)).

     At the time plaintiff filed this lawsuit, there was no Estate

of Earl Beal and plaintiff was not the administrator of his

father’s estate.   Thus, there was no proper party to bring a

survival action.   Plaintiff has not argued to the court at any

point in this litigation that he was a proper party in his

individual capacity or as a wrongful death beneficiary to bring a

survival cause of action.     More pertinently, he has not claimed

that he ever believed, albeit mistakenly, that he was a proper

party to bring such a claim.     In his response to the court’s order

requesting an explanation, plaintiff states only that he filed the

suit “in close proximity of the statute of limitations potentially

running on Plaintiff’s claim” and that it was his counsel’s

                                    6
    Case 3:20-cv-00335-TSL-RPM Document 38 Filed 12/14/20 Page 7 of 8




understanding at the commencement of the case that Earl Beal “had

no assets which would otherwise necessitate the opening of an

estate.”     He offers that, “[o]ther than these two factors, [he]

cannot, in candor to the Court, provide any further explanation

for the lack of an open estate prior to the commencement of

litigation.”     Of course, the fact that the statute of limitations

was about to run does not suggest that he was mistaken about the

need to open an estate.       And it may be true that he had no assets

other than this litigation that would have necessitated opening an

estate; but he does not actually claim that his counsel did not

understand that under Mississippi law, it was necessary to open an

estate to properly pursue a survival cause of action.

       As plaintiff does not contend he was mistaken about his

authority to bring a survival action in any capacity other than as

the administrator of his father’s estate, his request to amend

under Rule 17(a)(3) will be denied, and defendant’s motion to

dismiss his cause of action under the survival claim will be

denied. 2   See Bell v. Mine Safety Appliances, No. 1:13-CV-01075,

2015 WL 10939715, at *3 (W.D. Ark. Nov. 17, 2015) (denying Rule



2    Of course, if he proves that the decedent’s pre-death
personal injuries and his death were caused by the same wrongful
act by defendant, then he may recover survival damages as part of
his claim under the wrongful death statute.
                                 7
 Case 3:20-cv-00335-TSL-RPM Document 38 Filed 12/14/20 Page 8 of 8




17(a)(3) motion because the determination of the real party in

interest for survival claim was not difficult for the plaintiffs

and there was no understandable or excusable mistake in this

regard).

     Accordingly, it is ordered that plaintiff’s motion to amend

is denied, and defendant’s motion for partial summary judgment is

granted.

     SO ORDERED this 14th day of December, 2020.




                                /s/ Tom S. Lee______________
                                UNITED STATES DISTRICT JUDGE




                                    8
